Exhibit 10.1

 

EXECUTION VERSION

 

EXTENSION AMENDMENT NO. 1
TO
REVOLVING CREDIT AGREEMENT

 

This EXTENSION AMENDMENT NO. 1 to the REVOLVING CREDIT AGREEMENT (as defined
below), dated as of January 30, 2012 (this “Extension Amendment”), is entered
into among THE SERVICEMASTER COMPANY (the “Parent Borrower”), the other Loan
Parties party hereto, CITIBANK, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent (the “Revolving Collateral Agent”)
for the Lenders and as Issuing Bank and Swing Line Lender, JPMorgan Chase Bank,
N.A., as Secondary Issuing Bank (as defined herein) and the Lenders party
hereto, and amends the Revolving Credit Agreement.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Revolving Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Revolving Credit Agreement dated as of July 24, 2007 and amended as
of February 2, 2011 (as may be further amended, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”) was entered into
among the Borrowers, the several lenders from time to time parties thereto, the
Administrative Agent, the Revolving Collateral Agent and certain other parties
thereto;

 

WHEREAS, subsection 2.5 of the Revolving Credit Agreement permits the Lenders of
any Existing Tranche of Revolving Commitments and the related Revolving Loans,
upon request of the Parent Borrower, to extend the scheduled termination date
for such Revolving Commitments with respect to all or a portion of such
Revolving Commitments and the scheduled maturity date of any payment of
principal with respect to the related Revolving Loans by converting all or such
portion, respectively, of such Revolving Commitments and Revolving Loans into
Extended Revolving Commitments and Extended Revolving Loans pursuant to the
procedures described therein;

 

WHEREAS, in accordance with such procedures, the Parent Borrower has re-quested
that the Lenders extend the scheduled maturity of any or all of the Revolving
Commitments and Revolving Loans, such extension to be effected by converting
such amount of Revolving Commitments and Revolving Loans into Tranche C
Revolving Commitments and Tranche C Revolving Loans, in each case subject to the
terms and conditions set forth herein;

 

WHEREAS, each Lender party hereto that has indicated as such on its signature
page to this Extension Amendment has agreed, subject to the terms and conditions
set forth herein, to convert the principal amount of its Revolving Commitments
and the related Revolving Loans set forth on such Lender’s signature page hereto
into Tranche C Revolving Commitments and Tranche C Revolving Loans (each such
Lender, an “Extending Lender”);

 

WHEREAS, subsection 2.5(c) of the Revolving Credit Agreement permits, subject to
the limitations set forth therein, (i) the Loan Parties, the Administrative
Agent, the Swing

 

--------------------------------------------------------------------------------


 

Line Lender, the Issuing Banks and the Extending Lenders to enter into an
Extension Amendment (as defined in the Revolving Credit Agreement) without the
consent of any other Lenders to establish such Tranche C Revolving Commitments
and Tranche C Revolving Loans and effect certain amendments to the Revolving
Credit Agreement and the other Loan Documents with respect to such Tranche C
Revolving Commitments and Tranche C Revolving Loans as the Loan Parties, the
Administrative Agent, the Swing Line Lender, the Issuing Banks and the Extending
Lenders may agree and (ii) any such Extension Amendment to provide for
additional amendments to the Revolving Credit Agreement other than those
referred to or contemplated by subsection 2.5(c); provided that such additional
amendments do not become effective prior to the time that such additional
amendments have been consented to (including, without limitation, pursuant to
consents applicable to holders of any Tranche of Extended Revolving Commitments
provided for in any Extension Amendment) by such of the Lenders, Loan Parties
and other parties (if any) as may be required in order for such additional
amendments to become effective in accordance with subsection 10.1 of the
Revolving Credit Agreement; and

 

WHEREAS, the Loan Parties, the Administrative Agent, the Revolving Collateral
Agent, the Issuing Bank, the Swing Line Lender and the Lenders party hereto are
willing to amend the Revolving Credit Agreement as and to the extent, and on the
terms and subject to the conditions, set forth in this Extension Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

SECTION ONE                                                               
Establishment of Extended Revolving Commitments.  Subject to the terms and
conditions set forth in this Extension Amendment and in the Revolving Credit
Agreement, as of the Extension Effective Date:

 

(a)                                  Each Extending Lender party hereto
(i) consents to the terms of this Extension Amendment; (ii) irrevocably offers
for conversion into Tranche C Revolving Commitments and Tranche C Revolving
Loans an amount of the Existing Tranches of Revolving Commitments and related
Revolving Loans held by such Lender not to exceed, in each case, the respective
amounts set forth with respect to each such Existing Tranche of Revolving
Commitments on such Lender’s signature page hereto; (iii) agrees that its
Revolving Commitments of each such Existing Tranche and its related Revolving
Loans will, to the extent of its Revolving Commitment Converted Amount (as
defined in clause (d) below) for such Existing Tranche, be converted into
Tranche C Revolving Commitments and Tranche C Revolving Loans pursuant to the
provisions of subsection 2.5(a) of the Revolving Credit Agreement; (iv) agrees
that the remainder of its Revolving Commitments and related Revolving Loans will
remain outstanding as Tranche A Revolving Commitments and related Tranche A
Revolving Loans, or Tranche B Revolving Commitments and related Tranche B
Revolving Loans, as applicable, in each case on the same terms as in existence
prior to the Extension Effective Date and (v) agrees that no costs shall be
payable under subsection 3.12 of the Revolving Credit Agreement in connection
with the transactions consummated pursuant to this Section 1.

 

(b)                                 The Revolving Commitments and related
Revolving Loans of each Lender that it has not offered for conversion shall
remain outstanding as Tranche A Revolving Commitments

 

2

--------------------------------------------------------------------------------


 

and related Tranche A Revolving Loans, or Tranche B Revolving Commitments and
related Tranche B Revolving Loans, as applicable, in each case on the same terms
as in existence prior to the Extension Effective Date.

 

(c)                                  It is agreed that this Extension Amendment
shall be deemed to be an Extension Amendment under and as defined in subsection
2.5(c) of the Revolving Credit Agreement, that each of the Tranche A Revolving
Commitments and related Tranche A Revolving Loans and the Tranche B Revolving
Commitments and related Tranche B Revolving Loans shall be deemed to be an
“Existing Tranche”, the Tranche C Revolving Commitments established hereby shall
be deemed to be “Extended Revolving Commitments”, the  Tranche C Revolving Loans
established hereby shall be deemed to be “Extended Revolving Loans”, the Lenders
with such Tranche C Revolving Commitments shall be deemed to be “Extending
Lenders” and the Tranche C Revolving Maturity Date shall be deemed to be an
“Extended Maturity Date”, in each case under and as defined in subsection 2.5 of
the Revolving Credit Agreement.

 

(d)                                 As used herein, the term “Revolving
Commitment Converted Amount” shall mean, with respect to any Existing Revolving
Commitments and the related Existing Revolving Loans of any Lender that became a
party to this Extension Amendment by submitting to the Administrative Agent a
signature page to this Extension Amendment offering to convert all or a portion
of such Lender’s Existing Revolving Commitments and related Existing Revolving
Loans into Tranche C Revolving Commitments and related Tranche C Revolving Loans
(the principal amount of such Existing Revolving Commitments submitted for
conversion by such Lender as set forth on its signature page to this Extension
Amendment, the “Submitted Amount” of such Lender), an amount equal to the
Submitted Amount of such Lender.

 

(e)                                  Each Borrower agrees that, upon the request
to the Administrative Agent by any Extending Lender in connection with this
Extension Amendment made on or prior to the Extension Effective Date, in order
to evidence such Lender’s Revolving Loans, such Borrower will execute and
deliver to such Lender one or more promissory notes substantially in the form of
Exhibit A-1 or A-2 to the Revolving Credit Agreement, as applicable, with
appropriate insertions as to payee, date, principal amount and Maturity Date;
provided that such Lender shall return to the Parent Borrower any Revolving Note
previously delivered to such Lender pursuant to the Revolving Credit Agreement.

 

(f)                                    Except as expressly provided in this
Extension Amendment or in the Revolving Credit Agreement (after giving effect to
this Extension Amendment), the terms of the Tranche C Revolving Commitments and
Tranche C Revolving Loans shall be identical to those applicable to the Tranche
B Revolving Commitments and the Tranche B Revolving Loans.

 

SECTION TWO                                                           Extension
Effective Date Amendments. Each of the parties hereto hereby acknowledges,
agrees and consents that the Revolving Credit Agreement will be amended as
provided in this Section, effective as of the Extension Effective Date and
without any further action or consent on any such party’s part or on the part of
any of its successors, transferees or assigns to or of its rights or interests
in or arising under any Revolving Commitment or Revolving Loan (it being further
understood and agreed that the foregoing consent shall be binding on all such
successors and assigns, each of which will acquire any such right or interest in
any Revolving Commitment or Revolving Loan subject to such consent):

 

3

--------------------------------------------------------------------------------


 

(a)                                  The following definitions shall be added in
proper alphabetical sequence to subsection 1.1 of the Revolving Credit
Agreement:

 

(i)             “Extension Amendment No. 1”:  that certain Extension Amendment
No. 1 to the Revolving Credit Agreement, which amends this Agreement, dated as
of January 30, 2012, among the Loan Parties, the Administrative Agent, the
Revolving Collateral Agent, the Issuing Banks, the Swing Line Lender and the
Lenders party thereto, pursuant to which the Tranche C Revolving Commitments and
Tranche C Revolving Loans were established.

 

(ii)          “Extension Amendment No. 1 Effective Date”:  February 13, 2012,
the first Business Day on which all conditions precedent set forth in
Section 7(b) of Extension Amendment No. 1 are satisfied.

 

(iii)       “Tranche C Revolving Commitment”:  as to any Lender, its obligation
to make Tranche C Revolving Loans to, and/or make or participate in Swing Line
Loans made to, and/or issue or participate in Letters of Credit issued on behalf
of, the Borrowers in an aggregate amount not to exceed at any one time
outstanding the amount set forth opposite such Lender’s name in Schedule A under
the heading “Tranche C Revolving Commitment” or, in the case of any Lender that
is an Assignee, the amount of the assigning Lender’s Tranche C Revolving
Commitment assigned to such Assignee pursuant to subsection 10.6(b) (in each
case as such amount may be adjusted from time to time as provided herein): 
collectively, as to all the Lenders, the “Tranche C Revolving Commitments”.  The
amount of the aggregate Tranche C Revolving Commitments of the Lenders as of the
Extension Amendment No 1. Effective Date is $260,096,969.72.

 

(iv)      “Tranche C Revolving Commitment Period”:  the period from and
including the Closing Date to but not including the Tranche C Revolving Maturity
Date, or such earlier date as the Tranche C Revolving Commitments shall
terminate as provided herein.

 

(v)         “Tranche C Revolving Lender”: each Lender with a Tranche C Revolving
Commitment.

 

(vi)      “Tranche C Revolving Loans”:  a Revolving Loan made by a Lender
pursuant to such Lender’s Tranche C Revolving Commitment.

 

(vii)   “Tranche C Revolving Maturity Date”:  January 31, 2017; provided that,
if more than $100,000,000 in principal amount of Term Loans having a maturity on
or prior to July 24, 2014 are outstanding as of April 24, 2014, the Tranche C
Revolving Maturity Date shall be April 24, 2014.

 

(b)                                 The definition of “Revolving Commitment
Period” is hereby amended by replacing the words “Tranche B” with the words
“Tranche C”.

 

(c)                                  Subsection 2.4(a) is hereby amended by
replacing the words “Tranche B Maturity Date” with the words “Tranche C
Revolving Maturity Date”.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Subsection 2.6(a)(i) is hereby amended by
(i) replacing the words “Tranche B Revolving Commitment Period” with the words
“Tranche C Revolving Commitment Period” in the first sentence thereof;
(ii) replacing the words “Tranche B Revolving Maturity Date” with the words
“Tranche C Revolving Maturity Date” in the first sentence thereof;
(iii) replacing the words “Tranche B Revolving Maturity Date” with the words
“Tranche C Revolving Maturity Date” in the first place where such words appear
in the second sentence thereof; and (iv) restating the proviso to the second
sentence thereof in its entirety as follows:

 

“provided that, subject to the foregoing clause (ii), (x) if on the date that is
five Business Days prior to the Tranche A Revolving Maturity Date, the aggregate
of the Tranche B Revolving Commitments, Tranche C Revolving Commitments and
other Extended Revolving Commitments of all the Lenders then in effect is less
than the sum of the L/C Obligations then outstanding (after giving effect to any
maturity of any Letter of Credit on such date) plus the aggregate principal
amount of all Swing Line Loans, Tranche B Revolving Loans, Tranche C Revolving
Loans and other Extended Revolving Loans then outstanding, then on such date the
Administrative Agent will give notice to such effect to Parent Borrower and the
Borrowers will, as soon as practicable but in any event within five Business
Days of making such determination, first, make such repayments or prepayments of
Loans (together with interest accrued to the date of such repayment or
prepayment), second, pay any Reimbursement Obligations then outstanding and,
third, cash collateralize any outstanding L/C Obligations on terms reasonably
satisfactory to the Administrative Agent, as shall be necessary to cause the
aggregate of the Tranche B Revolving Commitments, Tranche C Revolving
Commitments and other Extended Revolving Commitments of all the Lenders then in
effect to equal or exceed the sum of the L/C Obligations then outstanding (after
giving effect to any maturity of any Letter of Credit on such date) plus the
aggregate principal amount of all Swing Line Loans, Tranche B Revolving Loans,
Tranche C Revolving Loans and other Extended Revolving Loans then outstanding
and (y) if on the date that is five Business Days prior to the Tranche B
Revolving Maturity Date, the aggregate of the Tranche C Revolving Commitments
and any other Extended Revolving Commitments of all the Lenders then in effect
is less than the sum of the L/C Obligations then outstanding (after giving
effect to any maturity of any Letter of Credit on such date) plus the aggregate
principal amount of all Swing Line Loans, Tranche C Revolving Loans and any
other Extended Revolving Loans then outstanding, then on such date the
Administrative Agent will give notice to such effect to Parent Borrower and the
Borrowers will, as soon as practicable but in any event within five Business
Days of making such determination, first, make such repayments or prepayments of
Loans (together with interest accrued to the date of such repayment or
prepayment), second, pay any Reimbursement Obligations then outstanding and,
third, cash collateralize any outstanding L/C Obligations on terms reasonably
satisfactory to the Administrative Agent, as shall be necessary to cause the
aggregate of the Tranche C Revolving Commitments and any other Extended
Revolving Commitments of all the Lenders then in effect to equal or exceed the
sum of the L/C Obligations then outstanding (after giving effect to any maturity
of any Letter of Credit on such date) plus the aggregate

 

5

--------------------------------------------------------------------------------


 

principal amount of all Swing Line Loans, Tranche C Revolving Loans and any
other Extended Revolving Loans then outstanding”

 

(e)                                  Subsection 2.6(b)(i) is hereby amended by
replacing the words “Tranche B” with the words “Tranche C” in each place such
words appear in such subsection.

 

(f)                                    Subsection 2.6(c) is hereby amended by
replacing the words “Tranche B” with the words “Tranche C” in each place such
words appear in such subsection.

 

(g)                                 Subsection 2.6(d)(iv) is hereby amended and
restated in its entirety as follows:

 

“(iv)                        For the avoidance of doubt, subject to subsection
3.15, (x) on the Tranche A Revolving Maturity Date, the aggregate amount of
participations in Letters of Credit held by Tranche A Revolving Lenders shall be
deemed to be reallocated to the Tranche B Revolving Lenders, Tranche C Revolving
Lenders and other Extending Lenders, if any, so that participations of the
Tranche B Revolving Lenders, Tranche C Revolving Lenders and other Extending
Lenders, if any, in outstanding Letters of Credit shall be in proportion to
their respective Tranche B Revolving Commitments, Tranche C Revolving
Commitments and other Extended Revolving Commitments, as applicable; provided,
however, (A) such reallocation shall be only to the extent the sum of the
Aggregate Outstanding Revolving Credit of all Tranche B Revolving Lenders,
Tranche C Revolving Lenders and other Extending Lenders, if any, does not exceed
the total of all such Lenders’ Commitments (after giving effect to any Extension
of Credit, any repayment of any Loan and any maturity of any Letter of Credit on
such date) and (B) there shall be no such reallocation of participations in
Letters of Credit to Tranche B Revolving Lenders, Tranche C Revolving Lenders or
other Extending Lenders in the event the maturity of the Revolving Loans has
been accelerated on or prior to the Tranche A Revolving Maturity Date and such
acceleration has not been rescinded and (y) on the Tranche B Revolving Maturity
Date, the aggregate amount of participations in Letters of Credit held by
Tranche B Revolving Lenders shall be deemed to be reallocated to the Tranche C
Revolving Lenders and any other Extending Lenders so that participations of the
Tranche C Revolving Lenders and any other Extending Lenders in outstanding
Letters of Credit shall be in proportion to their respective Extended Revolving
Commitments; provided, however, (A) such reallocation shall be only to the
extent the sum of the Aggregate Outstanding Revolving Credit of all Tranche C
Revolving Lenders and other Extending Lenders, if any, does not exceed the total
of all such Lenders’ Commitments (after giving effect to any Extension of
Credit, any repayment of any Loan and any maturity of any Letter of Credit on
such date) and (B) there shall be no such reallocation of participations in
Letters of Credit to Tranche C Revolving Lenders or Extending Lenders in the
event the maturity of the Revolving Loans has been accelerated on or prior to
the Tranche B Revolving Maturity Date and such acceleration has not been
rescinded.”

 

(h)                                 Subsection 2.7(a) is hereby amended by
replacing the words “Tranche B” with the words “Tranche C” in each place such
words appear in such subsection.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Subsection 2.7(b) is hereby amended by
replacing the words “Tranche B Revolving Maturity Date” with the words “Tranche
C Revolving Maturity Date” in the second sentence of such subsection.

 

(j)                                     Subsection 2.7(d) is hereby amended by
(i) replacing the parenthetical “(other than a termination of the Tranche A
Revolving Commitments on the Tranche A Revolving Maturity Date)” with the
parenthetical “(other than a termination of the Tranche A Revolving Commitments
on the Tranche A Revolving Maturity Date or a termination of the Tranche B
Revolving Commitments on the Tranche B Revolving Maturity Date)” and
(ii) replacing the parenthetical “(other than the Tranche A Maturity Date)” with
the parenthetical “(other than the Tranche A Maturity Date or the Tranche B
Revolving Maturity Date)” in each place it appears in such subsection.

 

(k)                                  Subsection 2.7(g) is hereby amended and
restated in its entirety as follows:

 

“(g)                           For the avoidance of doubt and subject to
subsection 3.15, (x) on the Tranche A Revolving Maturity Date, the aggregate
amount of participations in Swing Line Loans held by Tranche A Revolving Lenders
shall be deemed to be reallocated to the Tranche B Revolving Lenders, Tranche C
Revolving Lenders and other Extending Lenders, if any, so that participations of
the Tranche B Revolving Lenders, Tranche C Revolving Lenders and other Extending
Lenders, if any, in outstanding Swing Line Loans shall be in proportion to their
respective Tranche B Revolving Commitments, Tranche C Revolving Commitments and
other Extended Revolving Commitments, as applicable; provided, however, (A) such
reallocation shall be only to the extent the sum of the Aggregate Outstanding
Revolving Credit of all Tranche B Revolving Lenders, Tranche C Revolving Lenders
and other Extending Lenders, if any, does not exceed the total of all such
Lenders’ Commitments (after giving effect to any Extension of Credit, any
repayment of any Loan and any maturity of any Letter of Credit on such date) and
(B) there shall be no such reallocation of participations in Swing Line Loans to
Tranche B Revolving Lenders, Tranche C Revolving Lenders or other Extending
Lenders in the event the maturity of the Revolving Loans has been accelerated on
or prior to the Tranche A Revolving Maturity Date and such acceleration has not
been rescinded and (y) on the Tranche B Revolving Maturity Date, the aggregate
amount of participations in Swing Line Loans held by Tranche B Revolving Lenders
shall be deemed to be reallocated to the Tranche C Revolving Lenders and any
other Extending Lenders so that participations of the Tranche C Revolving
Lenders and any other Extending Lenders in outstanding Swing Line Loans shall be
in proportion to their respective Extended Revolving Commitments; provided,
however, (A) such reallocation shall be only to the extent the sum of the
Aggregate Outstanding Revolving Credit of all Tranche C Revolving Lenders and
other Extending Lenders, if any, does not exceed the total of all such Lenders’
Commitments (after giving effect to any Extension of Credit, any repayment of
any Loan and any maturity of any Letter of Credit on such date) and (B) there
shall be no such reallocation of participations in Swing Line Loans to Tranche C
Revolving Lenders or any other Extending Lenders in the event the maturity of

 

7

--------------------------------------------------------------------------------


 

the Revolving Loans has been accelerated on or prior to the Tranche B Revolving
Maturity Date and such acceleration has not been rescinded.”

 

(l)                                     Schedule A to the Revolving Credit
Agreement is hereby deleted in its entirety and replaced with Schedule A
attached to this Extension Amendment.

 

(m)                               The Administrative Agent is hereby authorized
to prepare Schedule A to this Extension Amendment, reflecting the Tranche A
Revolving Commitments, Tranche B Revolving Commitments and Tranche C Revolving
Commitments after giving effect to the conversion of Revolving Commitments
pursuant to this Extension Amendment.

 

SECTION THREE                                                  Additional
Amendments.  Each of the parties hereto hereby acknowledges, agrees and consents
that the Revolving Credit Agreement will be amended as provided in this Section,
effective as of the Additional Amendment Effective Time and without any further
action or consent on any such party’s part or on the part of any of its
successors, transferees or assigns to or of its rights or interests in or
arising under any Revolving Commitment or Revolving Loan (it being further
understood and agreed that the foregoing consent shall be binding on all such
successors and assigns, each of which will acquire any such right or interest in
any Revolving Commitment or Revolving Loan subject to such consent):

 

(a)                                  The following definitions shall be added in
proper alphabetical sequence to subsection 1.1 of the Revolving Credit
Agreement:

 

(i)             “Consenting Lender”:  any Lender party to Extension Amendment
No. 1 and any of its successors, transferees or assigns to or of its rights or
interests in or arising under any Revolving Commitment or Revolving Loan.

 

(ii)          “Distressed Lender”: any Defaulting Lender and any Lender whose
acts or failure to act, whether directly or indirectly, cause it to meet any
part of the definition of Lender Default.

 

(iii)       “L/C Commitment Amount”:  as to the Primary Issuing Bank, the
Primary L/C Commitment Amount and as to the Secondary Issuing Bank, the
Secondary L/C Commitment Amount.

 

(iv)      “Lender Default”: (a) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender (including any
Agent in its capacity as Lender) to make available its portion of any incurrence
of Loans or reimbursement obligations, which refusal or failure is not cured
within one (1) Business Day after the date of such refusal or failure, (b) the
failure of any Lender (including any Agent in its capacity as Lender) to pay
over to the Administrative Agent, any Issuing Bank or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute, (c) a Lender
(including any Agent in its capacity as Lender) has notified the Parent Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations hereunder, (d) a Lender (including any Agent in its capacity as
Lender) has failed, within ten (10) Business Days after request by the
Administrative Agent, to confirm that it will comply with its funding
obligations hereunder or (e) an Agent or a Lender has admitted in writing that

 

8

--------------------------------------------------------------------------------


 

it is insolvent or such Agent or Lender becomes subject to a Lender-Related
Distress Event.

 

(v)                                 “Lender-Related Distress Event”: with
respect to any Agent or Lender (each, a “Distressed Person”), a voluntary or
involuntary case with respect to such Distressed Person under any debt relief
law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person to be,
insolvent or bankrupt; provided that a Lender-Related Distress Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interests in any Agent or Lender or any person that directly or
indirectly controls such Agent or Lender by a Governmental Authority or an
instrumentality thereof.

 

(vi)                              “Non-Distressed Lender”: any Lender other than
a Distressed Lender.

 

(vii)                           “Primary Issuing Bank”:  Citibank, N.A. or any
Affiliate thereof, in its capacity as issuer of any Letter of Credit.

 

(viii)                        “Primary L/C Commitment Amount”:  $50.0 million.

 

(ix)                                “Revolving Exposure”: at any time the
aggregate principal amount at such time of all outstanding Revolving Loans. The
Revolving Exposure of any Lender at any time shall equal its Revolving
Commitment Percentage of the aggregate Revolving Exposure at such time.

 

(x)                                   “Secondary Issuing Bank”:  JPMorgan Chase
Bank, N.A. or any Affiliate thereof, in its capacity as issuer of any Letter of
Credit.

 

(xi)                                “Secondary L/C Commitment Amount”:  $25.0
million.

 

(xii)                             “Swing Line Exposure”: at any time the
aggregate principal amount at such time of all outstanding Swing Line Loans. The
Swing Line Exposure of any Revolving Lender at any time shall equal its
Revolving Commitment Percentage of the aggregate Swing Line Exposure at such
time.

 

(b)                                 The following definitions are hereby amended
and restated in their entirety as follows:

 

(i)                                     “CDR” means Clayton, Dubilier & Rice,
LLC and any successor in interest thereto, or any successor to CDR’s investment
management business.

 

(ii)                                  “Maturity Date”:  with respect to the
Tranche A Revolving Loans and Tranche A Revolving Commitments, the Tranche A
Revolving Maturity Date; with respect to the Tranche B Revolving Loans and
Tranche B Revolving Commitments, the Tranche B Revolving Maturity Date; with
respect to the Tranche C Revolving Loans and Tranche C Revolving Commitments,
the Tranche C Revolving Maturity Date; and with respect to

 

9

--------------------------------------------------------------------------------


 

other Extended Revolving Loans and the corresponding Extended Revolving
Commitments, the applicable Extended Maturity Date, if any.

 

(iii)                               “Tranche B Revolving Maturity Date”: 
July 24, 2014; provided that, if more than $100,000,000 in principal amount of
Term Loans having a maturity on or prior to July 24, 2014 are outstanding as of
April 24, 2014, the Tranche B Revolving Maturity Date shall be April 24, 2014.

 

(c)                                  The definition of “Disqualified Stock” is
hereby amended by replacing the words “Tranche B” with the words “Tranche C”.

 

(d)                                 The definition of “GAAP” is hereby amended
by inserting the words ““Capitalized Lease Obligation,”” immediately following
the words ““Capital Expenditures,”” in the first parenthetical of such
definition.

 

(e)                                  The definition of “Revolving Commitment
Percentage” is hereby amended by inserting the words “; provided that for
purposes of subsection 3.8(d)(iii) and (iv), “Revolving Commitment Percentage”
shall mean the percentage of the aggregate Revolving Commitments (disregarding
the Revolving Commitment of any Distressed Lender to the extent its Swing Line
Exposure or L/C Obligations are reallocated to the Non-Distressed Lenders)
constituted by such Lender’s Revolving Commitment” at the end of such
definition.

 

(f)                                    The first proviso to the first sentence
of subsection 2.6(a)(i) is hereby amended and restated in its entirety as
follows:

 

“provided that (x) no Issuing Bank shall issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations in respect of Letters of
Credit issued by it would exceed its L/C Commitment Amount or (ii) the Aggregate
Outstanding Revolving Credit of all the Lenders would exceed the Revolving
Commitments of all the Lenders then in effect and (y) a Letters of Credit shall
be issued (i) solely by the Primary Issuing Bank, unless the L/C Obligations in
respect of Letters of Credit issued by the Primary Issuing Bank would exceed the
Primary L/C Commitment Amount after giving effect to the issuance of such Letter
of Credit, and (ii) thereafter and only for so long as the L/C Obligations in
respect of Letters of Credit issued by the Primary Issuing Bank would exceed the
Primary L/C Commitment Amount after giving effect to the issuance of such Letter
of Credit, by the Secondary Issuing Bank;”

 

(g)                                 Subsection 2.7(d) is hereby amended by
replacing the words “Tranche A Maturity Date” with the words “Tranche A
Revolving Maturity Date” in each place they appear in such subsection.

 

(h)                                 Subsection 3.8(c) is hereby amended and
restated in its entirety as follows:

 

10

--------------------------------------------------------------------------------


 

“(c)                                                    Notwithstanding anything
contained in this Agreement,  if at any time a Lender shall not make a Revolving
Loan required to be made by it hereunder (any such Lender, a “Defaulting
Lender”), the following provisions shall apply:

 

(i)                                     In determining the Required Lenders, any
Lender that at the time is a Defaulting Lender (and the Revolving Loans and/or
Revolving Commitment of such Defaulting Lender) shall be excluded and
disregarded.  No commitment fee shall accrue for the account of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

 

(ii)                                  If at any time any Borrower shall be
required to make any payment under any Loan Document to or for the account of a
Defaulting Lender, then such Borrower, so long as it is then permitted to borrow
Revolving Loans hereunder, may set off and otherwise apply its obligation to
make such payment against the obligation of such Defaulting Lender to make such
Defaulted Loan.  In such event, the amount so set off and otherwise applied
shall be deemed to constitute a Revolving Loan by such Defaulting Lender made on
the date of such set-off and included within any borrowing of Revolving Loans as
the Administrative Agent may reasonably determine.  Notwithstanding the
foregoing, the provisions of subsection 3.8(d)(v) below, to the extent
applicable, shall supersede the provisions of this clause (ii).

 

(iii)                               If, with respect to any Defaulting Lender,
which for the purposes of this subsection 3.8(c)(iii), shall include any Lender
that has taken any action or become the subject of any action or proceeding of a
type described in subsection 8(f), any Borrower shall be required to pay any
amount under any Loan Document to or for the account of such Defaulting Lender,
then such Borrower, so long as it is then permitted to borrow Revolving Loans
hereunder, may satisfy such payment obligation by paying such amount to the
Administrative Agent, to be (to the extent permitted by applicable law and to
the extent not utilized by the Administrative Agent to satisfy obligations of
the Defaulting Lender owing to it) held by the Administrative Agent in escrow
pursuant to its standard terms (including as to the earning of interest), and
applied (together with any accrued interest) by it from time to time to make any
Revolving Loans or other payments as and when required to be made by such
Defaulting Lender hereunder.  Notwithstanding the foregoing, the provisions of
subsection 3.8(d)(v) below, to the extent applicable, shall supersede the
provisions of this clause (iii).

 

(i)                                     A new subsection 3.8(d) is hereby added
to read in its entirety as follows:

 

“(d)                                                   Notwithstanding anything
contained in this Agreement to the contrary, if any Lender becomes a Distressed
Lender, then the following provisions shall apply for so long as such Lender is
a Distressed Lender:

 

(i)                                     with respect to any Distressed Lender
that is a Consenting Lender, no commitment fee shall accrue for the account of
such Distressed Lender so long as such Lender shall be a Distressed Lender;

 

(ii)                                  the Parent Borrower shall have the right,
at its sole expense and effort (i) to seek one or more Persons reasonably
satisfactory to the Administrative Agent and the

 

11

--------------------------------------------------------------------------------


 

Parent Borrower to each become a substitute Lender and assume all or part of the
Commitment of any Distressed Lender and the Parent Borrower, the Administrative
Agent and any such substitute Lender shall execute and deliver, and such
Distressed Lender shall thereupon be deemed to have executed and delivered, an
appropriately completed Assignment and Acceptance to effect such substitution or
(ii) so long as no Event of Default under subsection 8.1(a) or 8.1(f) then
exists or will exist immediately after giving effect to the respective
prepayment, upon notice to the Administrative Agent, to prepay the Loans and, at
the Parent Borrower’s option, terminate the Commitments of such Distressed
Lender, in whole or in part, without premium or penalty; provided that no such
termination of Commitments shall be permitted pursuant to this clause (ii) if,
after giving effect thereto and to any Extension of Credit, any repayment of any
Loan and any maturity of any Letter of Credit on the effective date thereof, the
aggregate principal amount of the Loans then outstanding, when added to the sum
of the then outstanding L/C Obligations (other than any L/C Obligations that
have been cash collateralized in accordance with subsection 3.8(d)(iii)(B)),
would exceed the Revolving Commitments then in effect;

 

(iii)                               if any Swing Line Exposure exists or any L/C
Obligations exist at the time a Lender becomes a Distressed Lender then:

 

(A)                              all or any part of such Swing Line Exposure and
L/C Obligations shall be reallocated among the Non-Distressed Lenders in
accordance with their respective Revolving Commitment Percentages but only to
the extent the sum of all Non-Distressed Lenders’ Revolving Exposures plus such
Distressed Lender’s Swing Line Exposure and L/C Obligations does not exceed the
total of all Non-Distressed Lenders’ Commitments;

 

(B)                                if the reallocation described in clause
(A) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (x) prepay such
Distressed Lender’s Swing Line Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above) and (y) cash collateralize such
Distressed Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (A) above) on terms reasonably satisfactory to
the Administrative Agent for so long as such L/C Obligations are outstanding;

 

(C)                                if any portion of such Distressed Lender’s
L/C Obligations is cash collateralized pursuant to clause (B) above, the
Borrowers shall not be required to pay the L/C Facing Fee for participation with
respect to such portion of such Distressed Lender’s L/C Obligations so long as
it is cash collateralized;

 

(D)                               (x) if such Distressed Lender is a Consenting
Lender, if any portion of such Distressed Lender’s L/C Obligations is
reallocated to the Non-Distressed Lenders pursuant to clause (A) above, then the
letter of credit commission with respect to such portion shall be allocated
among the Non-Distressed Lenders in accordance with their Revolving Commitment
Percentages and (y) if such Distressed Lender is not a Consenting Lender, if any
portion of such Distressed Lender’s L/C Obligations is reallocated to the
Non-Distressed Lenders

 

12

--------------------------------------------------------------------------------


 

pursuant to clause (A) above, then the Parent Borrower shall pay to the
Administrative Agent for the account of the Non-Distressed Lenders an amount
equal to the letter of credit commission with respect to such portion, which
amount shall be allocated among the Non-Distressed Lenders in accordance with
their Revolving Commitment Percentages and shall be payable on the date the
relevant letter of credit commission is payable pursuant to subsection
2.6(c)(i) (it being understood and agreed that amounts payable pursuant to this
clause (y) shall be in addition to amounts payable pursuant to subsection
2.6(c)(i)); or

 

(E)                                 (x) if such Distressed Lender is a
Consenting Lender, if any portion of such Distressed Lender’s L/C Obligations is
neither cash collateralized nor reallocated pursuant to this subsection
3.8(d)(iii), then, without prejudice to any rights or remedies of the Issuing
Bank or any Revolving Lender hereunder, the letter of credit commission payable
with respect to such portion of such Distressed Lender’s L/C Obligations shall
be payable to the Issuing Bank until such L/C Obligations are cash
collateralized and/or reallocated and (y) if such Distressed Lender is not a
Consenting Lender, if any portion of such Distressed Lender’s L/C Obligations is
neither cash collateralized nor reallocated pursuant to this subsection
3.8(d)(iii), then, without prejudice to any rights or remedies of the Issuing
Bank or any Revolving Lender hereunder, the Parent Borrower shall pay an amount
equal to the letter of credit commission payable with respect to such portion of
such Distressed Lender’s L/C Obligations to the Issuing Bank until such L/C
Obligations are cash collateralized and/or reallocated, which amount shall be
payable on the date the relevant letter of credit commission is payable pursuant
to subsection 2.6(c)(i) (it being understood and agreed that amounts payable
pursuant to this clause (y) shall be in addition to amounts payable pursuant to
subsection 2.6(c)(i));

 

(iv)                              so long as any Lender is a Distressed Lender,
the Swing Line Lender shall not be required to fund any Swing Line Loan and each
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the related exposure will be 100% covered by the Revolving
Commitments of the Non-Distressed Lenders and/or cash collateralized on terms
reasonably satisfactory to the Administrative Agent, and participations in any
such newly issued or increased Letter of Credit or newly made Swing Line Loan
shall be allocated among Non-Distressed Lenders in accordance with their
respective Revolving Commitment Percentages (and Distressed Lenders shall not
participate therein);

 

(v)                                 any amount payable hereunder to such
Distressed Lender that is a Consenting Lender (whether on account of principal,
interest, fees or otherwise and including any amount that would otherwise be
payable to such Distressed Lender pursuant to subsection 10.7) may, in lieu of
being distributed to such Distressed Lender, be retained by the Administrative
Agent in a segregated non-interest bearing account and, subject to any
applicable Requirements of Law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Distressed Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Distressed
Lender to any Issuing Bank or the Swing Line

 

13

--------------------------------------------------------------------------------


 

Lender hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swing Line Loan or Letter of
Credit in respect of which such Distressed Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and the Parent
Borrower, held in such account as cash collateral for future funding obligations
of the Distressed Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to the Borrowers or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by a Borrower or any
Lender against such Distressed Lender as a result of such Distressed Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Distressed Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Obligations in respect of amounts drawn on Letters of
Credit in respect of which a Distressed Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in subsection
5.2 are satisfied, such payment shall be applied solely to prepay the Loans of,
and Reimbursement Obligations owed to, all Non-Distressed Lenders pro rata prior
to being applied to the prepayment of any Loans, or Reimbursement Obligations
owed to, any Distressed Lender; and

 

(vi)                              in the event that the Administrative Agent,
the Parent Borrower, each applicable Issuing Bank or the Swing Line Lender, as
the case may be, each agrees that a Distressed Lender has adequately remedied
all matters that caused such Lender to be a Distressed Lender, then the Swing
Line Exposure and L/C Obligations of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Revolving Commitment Percentage. The rights and
remedies against a Distressed Lender under this subsection 3.8(d) are in
addition to other rights and remedies that the Borrowers, the Administrative
Agent, the Issuing Banks, the Swing Line Lender and the Non-Distressed Lenders
may have against such Distressed Lender. The arrangements permitted or required
by this subsection 3.8(d) shall be permitted under this Agreement,
notwithstanding any limitation on Liens or the pro rata sharing provisions or
otherwise.

 

Notwithstanding anything to the contrary in this agreement, prepayments pursuant
to subsection 3.8(d)(ii) shall not be subject to the provisions of subsection
3.8(a).”

 

(i)                                     Subsection 9.10 is hereby amended by
inserting the words “(i) the Administrative Agent or the Revolving Collateral
Agent may be removed by the Required Lenders if the Administrative Agent, the
Revolving Collateral Agent, or a controlling affiliate of the Administrative
Agent or the Revolving Collateral Agent is a Distressed Lender and (ii)”
immediately following the words “Subject to the appointment of a successor as
set forth herein,” in the first sentence thereof.

 

(j)                                     Subsection 10.7(a) is hereby amended by
(i) inserting the words “or by reason of” following the words “except pursuant
to” therein and (ii) inserting “3.8(c), 3.8(d),” following the text “3.4,”
therein.

 

14

--------------------------------------------------------------------------------


 

SECTION FOUR                                                        Additional
100% Amendments.  Each of the parties hereto hereby acknowledges, agrees and
consents that the Revolving Credit Agreement will be amended as provided in this
Section, effective as of the Additional 100% Amendment Effective Time and
without any further action or consent on any such party’s part or on the part of
any of its successors, transferees or assigns to or of its rights or interests
in or arising under any Revolving Commitment or Revolving Loan (it being further
understood and agreed that the foregoing consent shall be binding on all such
successors and assigns, each of which will acquire any such right or interest in
any Revolving Commitment or Revolving Loan subject to such consent):

 

(a)                                  The following definitions shall be added in
proper alphabetical sequence to subsection 1.1 of the Revolving Credit
Agreement:

 

(i)                                     “Lender Default”: (a) the refusal (which
may be given verbally or in writing and has not been retracted) or failure of
any Lender (including any Agent in its capacity as Lender) to make available its
portion of any incurrence of Loans or reimbursement obligations, which refusal
or failure is not cured within one (1) Business Day after the date of such
refusal or failure, (b) the failure of any Lender (including any Agent in its
capacity as Lender) to pay over to the Administrative Agent, any Issuing Bank or
any other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, unless the subject of a good faith
dispute, (c) a Lender (including any Agent in its capacity as Lender) has
notified the Parent Borrower or the Administrative Agent that it does not intend
to comply with its funding obligations hereunder, (d) a Lender (including any
Agent in its capacity as Lender) has failed, within ten (10) Business Days after
request by the Administrative Agent, to confirm that it will comply with its
funding obligations hereunder or (e) an Agent or a Lender has admitted in
writing that it is insolvent or such Agent or Lender becomes subject to a
Lender-Related Distress Event.

 

(ii)                                  “L/C Commitment Amount”:  as to the
Primary Issuing Bank, the Primary L/C Commitment Amount and as to the Secondary
Issuing Bank, the Secondary L/C Commitment Amount.

 

(iii)                               “Lender-Related Distress Event”: with
respect to any Agent or Lender (each, a “Distressed Person”), a voluntary or
involuntary case with respect to such Distressed Person under any debt relief
law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person to be,
insolvent or bankrupt; provided that a Lender-Related Distress Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interests in any Agent or Lender or any person that directly or
indirectly controls such Agent or Lender by a Governmental Authority or an
instrumentality thereof.

 

(iv)                              “Non-Defaulting Lender”: any Lender other than
a Defaulting Lender.

 

15

--------------------------------------------------------------------------------


 

(v)                                 “Primary Issuing Bank”:  Citibank, N.A. or
any Affiliate thereof, in its capacity as issuer of any Letter of Credit.

 

(vi)                              “Primary L/C Commitment Amount”:  $50.0
million.

 

(vii)                           “Revolving Exposure”: at any time the aggregate
principal amount at such time of all outstanding Revolving Loans. The Revolving
Exposure of any Lender at any time shall equal its Revolving Commitment
Percentage of the aggregate Revolving Exposure at such time.

 

(viii)                        “Secondary Issuing Bank”:  JPMorgan Chase Bank,
N.A. or any Affiliate thereof, in its capacity as issuer of any Letter of
Credit.

 

(ix)                                “Secondary L/C Commitment Amount”:  $25.0
million.

 

(x)                                   “Swing Line Exposure”: at any time the
aggregate principal amount at such time of all outstanding Swing Line Loans. The
Swing Line Exposure of any Revolving Lender at any time shall equal its
Revolving Commitment Percentage of the aggregate Swing Line Exposure at such
time.

 

(b)                                 The following definitions are hereby amended
and restated in their entirety as follows:

 

(i)                                     “CDR” means Clayton, Dubilier & Rice,
LLC and any successor in interest thereto, or any successor to CDR’s investment
management business.

 

(ii)                                  “Defaulting Lender”: any Lender whose acts
or failure to act, whether directly or indirectly, cause it to meet any part of
the definition of Lender Default.

 

(iii)                               “Maturity Date”:  with respect to the
Tranche A Revolving Loans and Tranche A Revolving Commitments, the Tranche A
Revolving Maturity Date; with respect to the Tranche B Revolving Loans and
Tranche B Revolving Commitments, the Tranche B Revolving Maturity Date; with
respect to the Tranche C Revolving Loans and Tranche C Revolving Commitments,
the Tranche C Revolving Maturity Date; and with respect to other Extended
Revolving Loans and the corresponding Extended Revolving Commitments, the
applicable Extended Maturity Date, if any.

 

(iv)                              “Tranche B Revolving Maturity Date”:  July 24,
2014; provided that, if more than $100.0 million in principal amount of Term
Loans having a maturity on or prior to July 24, 2014 are outstanding as of
April 24, 2014, the Tranche B Revolving Maturity Date shall be April 24, 2014.

 

(c)                                  The definition of “Disqualified Stock” is
hereby amended by replacing the words “Tranche B” with the words “Tranche C”.

 

(d)                                 The definition of “GAAP” is hereby amended
by inserting the words ““Capitalized Lease Obligation,”” immediately following
the words ““Capital Expenditures,”” in the first parenthetical of such
definition.

 

16

--------------------------------------------------------------------------------


 

(e)                                  The definition of “Required Lenders” is
hereby amended by inserting the words “; provided that the Revolving Commitments
(or the Aggregate Outstanding Revolving Credit) held or deemed held by
Defaulting Lenders shall be excluded for purposes of making a determination of
Required Lenders” at the end of such definition.

 

(f)                                    The definition of “Revolving Commitment
Percentage” is hereby amended by inserting the words “; provided that for
purposes of subsection 3.8(c)(iv) and (v), “Revolving Commitment Percentage”
shall mean the percentage of the aggregate Revolving Commitments (disregarding
the Revolving Commitment of any Defaulting Lender to the extent its Swing Line
Exposure or L/C Obligations are reallocated to the Non-Defaulting Lenders)
constituted by such Lender’s Revolving Commitment” at the end of such
definition.

 

(g)                                 The definition of “Supermajority Lenders” is
hereby amended by inserting the words “; provided that the Revolving Commitments
(or the Aggregate Outstanding Revolving Credit) held or deemed held by
Defaulting Lenders shall be excluded for purposes of making a determination of
Supermajority Lenders” at the end of such definition.

 

(h)                                 The first proviso to the first sentence of
subsection 2.6(a)(i) is hereby amended and restated in its entirety as follows:

 

“provided that (x) no Issuing Bank shall issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations in respect of Letters of
Credit issued by it would exceed its L/C Commitment Amount or (ii) the Aggregate
Outstanding Revolving Credit of all the Lenders would exceed the Revolving
Commitments of all the Lenders then in effect and (y) a Letters of Credit shall
be issued (i) solely by the Primary Issuing Bank, unless the L/C Obligations in
respect of Letters of Credit issued by the Primary Issuing Bank would exceed the
Primary L/C Commitment Amount after giving effect to the issuance of such Letter
of Credit, and (ii) thereafter and only for so long as the L/C Obligations in
respect of Letters of Credit issued by the Primary Issuing Bank would exceed the
Primary L/C Commitment Amount after giving effect to the issuance of such Letter
of Credit, by the Secondary Issuing Bank;”

 

(i)                                     Subsection 2.7(d) is hereby amended by
replacing the words “Tranche A Maturity Date” with the words “Tranche A
Revolving Maturity Date” in each place they appear in such subsection.

 

(j)                                     Subsection 3.8(c) is hereby amended and
restated in its entirety as follows:

 

“(c)                            Notwithstanding anything contained in this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                     no commitment fee shall accrue for the
account of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender;

 

(ii)                                  in determining the Required Lenders or
Supermajority Lenders, any Lender that at the time is a Defaulting Lender (and
the Revolving Loans and/or Revolving Commitment of such Defaulting Lender) shall
be excluded and disregarded;

 

 

17

--------------------------------------------------------------------------------


 

(iii)                               the Parent Borrower shall have the right, at
its sole expense and effort (i) to seek one or more Persons reasonably
satisfactory to the Administrative Agent and the Parent Borrower to each become
a substitute Lender and assume all or part of the Commitment of any Defaulting
Lender and the Parent Borrower, the Administrative Agent and any such substitute
Lender shall execute and deliver, and such Defaulting Lender shall thereupon be
deemed to have executed and delivered, an appropriately completed Assignment and
Acceptance to effect such substitution or (ii) so long as no Event of Default
under subsection 8.1(a) or 8.1(f) then exists or will exist immediately after
giving effect to the respective prepayment, upon notice to the Administrative
Agent, to prepay the Loans and, at the Parent Borrower’s option, terminate the
Commitments of such Defaulting Lender, in whole or in part, without premium or
penalty; provided that no such termination of Commitments shall be permitted
pursuant to this clause (iii) if, after giving effect thereto and to any
Extension of Credit, any prepayment of any Loan and any maturity of any Letter
of Credit on the effective date thereof, the aggregate principal amount of the
Loans then outstanding, when added to the sum of the then outstanding L/C
Obligations (other than any L/C Obligations that have been cash collateralized
in accordance with subsection 3.8(c)(iv)(B)), would exceed the Revolving
Commitments then in effect;

 

(iv)                              if any Swing Line Exposure exists or any L/C
Obligations exist at the time a Lender becomes a Defaulting Lender then:

 

(A)                              all or any part of such Swing Line Exposure and
L/C Obligations shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages but only to
the extent the sum of all Non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swing Line Exposure and L/C Obligations does not exceed the
total of all Non-Defaulting Lenders’ Commitments;

 

(B)                                if the reallocation described in clause
(A) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (x) prepay such
Defaulting Lender’s Swing Line Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above) and (y) cash collateralize such
Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (A) above) on terms reasonably satisfactory to
the Administrative Agent for so long as such L/C Obligations are outstanding;

 

(C)                                if any portion of such Defaulting Lender’s
L/C Obligations is cash collateralized pursuant to clause (B) above, the
Borrowers shall not be required to pay the L/C Facing Fee for participation with
respect to such portion of such Defaulting Lender’s L/C Obligations so long as
it is cash collateralized;

 

(D)                               if any portion of such Defaulting Lender’s L/C
Obligations is reallocated to the Non-Defaulting Lenders pursuant to clause
(A) above, then the letter of credit commission with respect to such portion
shall be allocated among the Non-Defaulting Lenders in accordance with their
Revolving Commitment Percentages; or

 

18

--------------------------------------------------------------------------------


 

(E)                                 if any portion of such Defaulting Lender’s
L/C Obligations is neither cash collateralized nor reallocated pursuant to this
subsection 3.8(c)(iv), then, without prejudice to any rights or remedies of the
Issuing Bank or any Revolving Lender hereunder, the letter of credit commission
payable with respect to such portion of such Defaulting Lender’s L/C Obligations
shall be payable to the Issuing Bank until such L/C Obligations are cash
collateralized and/or reallocated;

 

(v)                   so long as any Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to fund any Swing Line Loan and each Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the related exposure will be 100% covered by the Revolving Commitments of
the Non-Defaulting Lenders and/or cash collateralized on terms reasonably
satisfactory to the Administrative Agent, and participations in any such newly
issued or increased Letter of Credit or newly made Swing Line Loan shall be
allocated among Non-Defaulting Lenders in accordance with their respective
Revolving Commitment Percentages (and Defaulting Lenders shall not participate
therein); and

 

(vi)                any amount payable hereunder to such Defaulting Lender
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
subsection 10.7) may, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated non-interest bearing
account and, subject to any applicable Requirements of Law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to any Issuing Bank or the Swing Line Lender hereunder,
(iii) third, to the funding of any Loan or the funding or cash collateralization
of any participation in any Swing Line Loan or Letter of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Parent Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to the Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by a Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of amounts drawn on Letters of Credit in
respect of which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in subsection 5.2 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Obligations owed to, all Non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or Reimbursement Obligations owed
to, any Defaulting Lender.

 

(vii)             In the event that the Administrative Agent, the Parent
Borrower, each applicable Issuing Bank or the Swing Line Lender, as the case may
be, each agrees that a Defaulting

 

19

--------------------------------------------------------------------------------


 

Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swing Line Exposure and L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Commitment Percentage. The rights and remedies against a Defaulting Lender under
this subsection 3.8(c) are in addition to other rights and remedies that the
Borrowers, the Administrative Agent, the Issuing Banks, the Swing Line Lender
and the Non-Defaulting Lenders may have against such Defaulting Lender. The
arrangements permitted or required by this subsection 3.8(c) shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.

 

Notwithstanding anything to the contrary in this agreement, prepayments pursuant
to subsection 3.8(c)(iii) shall not be subject to the provisions of subsection
3.8(a).”

 

(k)                                  Subsection 9.10 is hereby amended by
inserting the words “(i) the Administrative Agent or the Revolving Collateral
Agent may be removed by the Required Lenders if the Administrative Agent, the
Revolving Collateral Agent, or a controlling affiliate of the Administrative
Agent or the Revolving Collateral Agent is a Defaulting Lender and (ii)”
immediately following the words “Subject to the appointment of a successor as
set forth herein,” in the first sentence thereof.

 

(l)                                     Subsection 10.7(a) is hereby amended by
(i) inserting the words “or by reason of” following the words “except pursuant
to” therein and (ii) inserting “3.8(c),” following the text “3.4,” therein.

 

SECTION FIVE                                                              
Subsection 10.1(e) Amendment.  Each of the parties hereto hereby acknowledges,
agrees and consents that the Revolving Credit Agreement will be amended as
provided in this Section, effective as of the Subsection 10.1(e) Amendment
Effective Time and without any further action or consent on any such party’s
part or on the part of any of its successors, transferees or assigns to or of
its rights or interests in or arising under any Revolving Commitment or
Revolving Loan (it being further understood and agreed that the foregoing
consent shall be binding on all such successors and assigns, each of which will
acquire any such right or interest in any Revolving Commitment or Revolving Loan
subject to such consent):

 

(a)                                  Subsection 10.1(e) is hereby amended by

 

(i)                                     inserting “(A)” following the first
occurrence of the words “the Non-Consenting Lender,” in the first sentence
thereof;

 

(ii)                                  inserting the following words at the end
of the first sentence thereof:

 

“or (B) so long as no Event of Default under subsection 8.1(a) or 8.1(f) then
exists or will exist immediately after giving effect to the respective
prepayment, upon notice to the Administrative Agent, prepay the Loans and, at
the Parent Borrower’s option, terminate the Commitments of such Non-Consenting
Lender, in whole or in part, subject to

 

20

--------------------------------------------------------------------------------


 

subsection 3.12, without premium or penalty; provided that no such termination
of Commitments shall be permitted pursuant to this clause (B) if, after giving
effect thereto and to any Extension of Credit, any prepayment of any Loan and
any maturity of any Letter of Credit on the effective date thereof, the
aggregate principal amount of the Loans then outstanding, when added to the sum
of the then outstanding L/C Obligations (other than any L/C Obligations that
have been cash collateralized in accordance with subsection 3.8(d)(iii)(B)),
would exceed the Revolving Commitments then in effect; and provided, further,
that all obligations of the Parent Borrower owing to the Non-Consenting Lender
relating to the Revolving Commitments, Revolving Loans and participations so
prepaid or terminated shall be paid in full by the Parent Borrower to such
Non-Consenting Lender concurrently with such prepayment and termination”;

 

(iii)                                             inserting the words “clause
(A) of” immediately prior to the words “this subsection 10.1(e)” in the second
sentence thereof; and

 

(iv)                                            inserting the following sentence
at the end of such subsection:

 

“Notwithstanding anything to the contrary in this agreement, prepayments
pursuant to this subsection 10.1(e) shall not be subject to the provisions of
subsection 3.8(a).”

 

(b)                                 Subsection 10.7(a) is hereby amended by
inserting “, 10.1(e) or 10.6” in lieu of the text “or 10.6” therein.

 

SECTION SIX                                                                    
Additional Matters.

 

Pursuant to subsection 2.6(i) of the Revolving Credit Agreement, the Parent
Borrower hereby designates, as of the Extension Effective Date, JPMorgan Chase
Bank, N.A. (the “Secondary Issuing Bank”), which is currently a Lender under the
Revolving Credit Agreement, as an Issuing Bank under the Revolving Credit
Agreement, and the Secondary Issuing Bank is hereby appointed as an Issuing Bank
under the Revolving Credit Agreement and shall be an Issuing Bank thereunder for
all purposes.  The Secondary Issuing Bank hereby agrees to be an Issuing Bank
and to issue from time to time, certain Letters of Credit for the account of the
Borrowers under and pursuant to the terms of the Revolving Credit Agreement. The
Administrative Agent hereby consents to the Secondary Issuing Bank acting as an
Issuing Bank under and pursuant to the Revolving Credit Agreement.

 

SECTION SEVEN                                                   Conditions to
Effectiveness.

 

(a)                                  This Extension Amendment shall become
effective on the date on which the Administrative Agent shall have received
counterparts of this Extension Amendment executed by each of the Loan Parties,
the Administrative Agent, the Revolving Collateral Agent, the Swing Line Lender,
each Issuing Bank (including the Secondary Issuing Bank) and the Extending
Lenders party hereto; provided, that Sections 1, 2 and 6 of this Extension
Amendment shall become effective only if the Extension Amendment Effective Date
shall occur, Section 3 of this Extension Amendment shall become effective only
if the Additional Amendment Effective Time shall occur (subject to the proviso
in clause (c) below), Section 4 of this Extension Amendment shall become
effective only if the Additional 100% Amendment Effective Time shall occur and
Section 5 of this Extension Amendment shall become effective only if the

 

21

--------------------------------------------------------------------------------


 

Section 10.1(e) Amendment Effective Time shall occur; provided further, that if
the Extension Effective Date shall have not occurred on or prior to July 30,
2012, this Extension Amendment shall terminate and no longer be in effect.

 

(b)                                 Sections 1, 2 and 6 of this Extension
Amendment shall become effective on the date on which each of the following
conditions is satisfied (the “Extension Effective Date”):

 

(i)                                     the Administrative Agent shall have
received a favorable written opinion of Debevoise & Plimpton LLP, counsel to the
Borrowers, addressed to the Administrative Agent, the Revolving Collateral Agent
and each Lender, dated the Extension Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters as
are required pursuant to subsection 2.5(c) of the Revolving Credit Agreement;
and

 

(ii)                                  the Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to it, that the
Parent Borrower shall have received gross cash proceeds of not less than
$350,000,000 (calculated before applicable fees and original issue discount)
from the proceeds of debt securities on or about the Extension Effective Date.

 

(c)                                  Section 3 of this Extension Amendment shall
become effective on the date on which each of the following conditions is
satisfied (the “Additional Amendment Effective Time”):

 

(i)                                     the Administrative Agent shall have
received counterparts of this Extension Amendment executed by each of the Loan
Parties, the Administrative Agent, the Revolving Collateral Agent, the Swing
Line Lender, each Issuing Bank (including the Secondary Issuing Bank) and the
Required Lenders; and

 

(ii)                                  the Extension Effective Date shall have
occurred;

 

provided, that if the Additional 100% Amendment Effective Time shall have
occurred, the amendments set forth in Section 3 of this Extension Amendment
shall cease to be of any force or effect as of such Additional 100% Amendment
Effective Time.

 

(d)                                 Section 4 of this Extension Amendment shall
become effective on the date on which each of the following conditions is
satisfied (the “Additional 100% Amendment Effective Time”):

 

(i)                                     the Administrative Agent shall have
received counterparts of this Extension Amendment executed by each of the Loan
Parties, the Administrative Agent, the Revolving Collateral Agent, the Swing
Line Lender, each Issuing Bank (including the Secondary Issuing Bank) and all
the Lenders; and

 

(ii)                                  the Extension Effective Date shall have
occurred.

 

22

--------------------------------------------------------------------------------


 

(e)                                  Section 5 of this Extension Amendment shall
become effective on the date on which each of the following conditions is
satisfied (the “Section 10.1(e) Amendment Effective Time”):

 

(i)                                     the Administrative Agent shall have
received counterparts of this Extension Amendment executed by each of the Loan
Parties, the Administrative Agent, the Revolving Collateral Agent, the Swing
Line Lender, each Issuing Bank (including the Secondary Issuing Bank) and the
Required Lenders; and

 

(ii)                                  the Extension Effective Date shall have
occurred.

 

The Administrative Agent shall give prompt notice in writing to the Parent
Borrower of the occurrence of the Extension Effective Date, the Additional
Amendment Effective Time, the Additional 100% Amendment Effective Time and the
Section 10.1(e) Amendment Effective Time.

 

SECTION EIGHT                                                    
Representations and Warranties.  In order to induce the Lenders party hereto to
enter into this Extension Amendment, each Loan Party party hereto represents and
warrants to each of the Lenders that as of the Extension Effective Date:

 

(a)                                  the execution, delivery and performance by
such Loan Party of this Extension Amendment are within such Loan Party’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action, and will not (i) violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect and
(ii) result in, or require, the creation or imposition of any Lien (other than
Permitted Liens) on any of such Loan Party’s properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation;

 

(b)                                 this Extension Amendment constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law);

 

(c)                                  no Default or Event of Default has occurred
and is continuing; and

 

(d)                                 all of the representations and warranties in
Section 4 of the Revolving Credit Agreement are, except to the extent that they
relate to a particular date, true and correct in all material respects on and as
of the date hereof as if made on the date hereof.

 

SECTION NINE                                                           
Acknowledgment and Consent.  Each of the Parent Borrower and each other Loan
Party party hereto hereby acknowledges that it has reviewed the terms and
provisions of the Revolving Credit Agreement and this Extension Amendment and
consents to the amendments of the Revolving Credit Agreement effected pursuant
to this Extension Amendment.  Each of the Parent Borrower and each other Loan
Party party hereto hereby confirms that each Loan Document to which it is a
party and all of its Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, as and to the extent

 

23

--------------------------------------------------------------------------------


 

provided therein, the payment and performance of all “Obligations” under each of
the Loan Documents to which is a party (in each case as such terms are defined
in the applicable Loan Document).

 

Each of the Parent Borrower and each other Loan Party party hereto acknowledges
and agrees that each of the Loan Documents to which it is a party or otherwise
bound shall continue in full force and effect, and that all of its obligations
thereunder shall be valid and enforceable, in accordance with the terms thereof,
and shall not be impaired or limited by the execution or effectiveness of this
Extension Amendment.

 

SECTION TEN                                                                
Reference to and Effect on the Revolving Credit Agreement.  On and after giving
effect to this Extension Amendment, each reference in the Revolving Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Revolving Credit Agreement, and each reference in each of the
Loan Documents to “the Revolving Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the Revolving Credit Agreement, shall mean and
be a reference to the Revolving Credit Agreement as amended by this Extension
Amendment.  The Revolving Credit Agreement and each of the other Loan Documents,
as specifically amended by this Extension Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.  The execution, delivery and effectiveness of this Extension
Amendment shall not, except as expressly provided herein, operate as an
amendment of any provision of any of the Loan Documents.

 

SECTION ELEVEN                                            Costs and Expenses. 
The Borrowers agree to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent incurred in connection with the preparation, execution
and delivery of this Extension Amendment and the other instruments and documents
to be delivered hereunder, if any (including, without limitation, the reasonable
fees and disbursements of Cahill Gordon & Reindel LLP, counsel to the
Administrative Agent).

 

SECTION TWELVE                                       Execution in Counterparts. 
This Extension Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page to this Extension Amendment by telecopy or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Extension Amendment.

 

SECTION THIRTEEN                             Governing Law.  THIS EXTENSION
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS EXTENSION
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

24

--------------------------------------------------------------------------------


 

SECTION FOURTEEN      Authorization to Enter into the Extension Amendment.

 

(a)           By executing and delivering this Extension Amendment, (i) the
Lenders hereby authorize and direct the Administrative Agent and the Collateral
Agent to execute and deliver this Extension Amendment and (ii) the Lenders
hereby acknowledge and agree that the provisions of subsection 9.7 of the
Revolving Credit Agreement will apply, mutatis mutandis, to the activities of
the Administrative Agent and the Collateral Agent in connection with this
Extension Amendment.

 

(b)           Each Lender party hereto hereby authorizes the Administrative
Agent to (i) attach to this Extension Amendment any counterpart signature
page of this Extension Amendment executed by a Lender at any time after the date
hereof but no later than the third Business Day prior to the Extension Effective
Date and (ii) insert the Extension Amendment No. 1 Effective Date into clause
(a)(ii) of Section 2 of this Extension Amendment on the Extension Effective
Date.  Furthermore, if any Lender agrees, after the date hereof but no later
than the third Business Day prior to the Extension Effective Date, to convert
any of the Existing Tranches of Revolving Commitments and related Revolving
Loans held by such Lender into Tranche C Revolving Commitments and Tranche C
Revolving Loans, each Lender party hereto hereby authorizes the Administrative
Agent to (i) prepare a revised Schedule A to this Extension Amendment to reflect
any such conversion of Revolving Commitments and related Revolving Loans into
Tranche C Revolving Commitments and Tranche C Revolving Loans, and, on the
Extension Effective Date, to attach such revised Schedule A to this Extension
Amendment in lieu of Schedule A attached hereto on the date of this Extension
Amendment and (ii) on the Extension Effective Date, revise clause (a)(iii) of
Section 2 of this Extension Amendment by replacing the text “$235,096,969.72”
therein with the amount of the aggregate Tranche C Revolving Commitments of the
Lenders after giving effect to any such conversion of Revolving Commitments and
related Revolving Loans into Tranche C Revolving Commitments and Tranche C
Revolving Loans.

 

[Signature Pages Follow]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Extension Amendment to
be executed by their respective officers hereunder duly authorized as of the
date and year first above written.

 

PARENT BORROWER:

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

 

Name:

Mark W. Peterson

 

 

 

Title:

SVP and Treasurer

 

 

 

 

 

 

 

 

SUBSIDIARY U.S. BORROWERS:

 

TRUGREEN LIMITED PARTNERSHIP

 

 

 

 

 

 

By:

TRUGREEN, INC., its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

 

Name:

Mark W. Peterson

 

 

 

Title:

SVP and Treasurer

 

 

 

 

 

 

 

 

 

 

THE TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP

 

 

 

 

 

 

 

 

 

 

By:

TERMINIX INTERNATIONAL, INC., its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

 

Name:

Mark W. Peterson

 

 

 

Title:

SVP and Treasurer

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

AGENT:

CITIBANK, N.A., as Administrative Agent, Revolving Collateral Agent, Issuing
Bank and Swing Line Lender

 

 

 

 

 

By:

/s/ Kirkwood Roland

 

 

Name:

Kirkwood Roland

 

 

Title:

Director and Vice President

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

ISSUING BANK:

JPMORGAN CHASE BANK, N.A., as Issuing Bank

 

 

 

 

 

By:

/s/ Barry Bergman

 

 

Name:

Barry Bergman

 

 

Title:

Managing Director

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving 
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

o All Initial Tranche A Revolving Commitments

 

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

o All Initial Tranche B Revolving Commitments

 

$                              principal amount of Tranche B Revolving
Commitments

 

 

 

Name of Institution:

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Noda

 

 

Name:

David Noda

 

 

Title:

Managing Director

 

 

 

 

 

 

If two signatures are required:

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving 
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

o All Initial Tranche A Revolving Commitments

 

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

x All Initial Tranche B Revolving Commitments

 

$                              principal amount of Tranche B Revolving
Commitments

 

 

 

Name of Institution:

 

 

 

 

 

BARCLAYS BANK PLC,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Mozer

 

 

Name:

Michael Mozer

 

 

Title:

Vice President

 

 

 

If two signatures are required:

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving 
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

o All Initial Tranche A Revolving Commitments

 

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

o All Initial Tranche B Revolving Commitments

 

$24,848,484.86 principal amount of Tranche B Revolving Commitments

 

 

 

Name of Institution:

 

 

 

 

 

Citibank, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Leland

 

 

Name:

David Leland

 

 

Title:

Vice President

 

 

 

 

 

 

If two signatures are required:

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving 
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

o All Initial Tranche A Revolving Commitments

 

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

o All Initial Tranche B Revolving Commitments

 

$0 principal amount of Tranche B Revolving Commitments

 

 

 

BNP PARIBAS

 

 

 

 

 

                                                             ,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Bryan Bains

 

 

Name:

Bryan Bains

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Toby Oldereid

 

 

Name:

Toby Oldereid

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

o All Initial Tranche A Revolving Commitments

 

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

x  All Initial Tranche B Revolving Commitments

 

$                              principal amount of Tranche B Revolving
Commitments

 

 

 

Name of Institution:

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Sathish Shanthan

 

 

Name:

Sathish Shanthan

 

 

Title:

Authorized Signatory

 

 

 

 

 

If two signatures are required:

By:

/s/ Deja Zazzarino

 

 

Name:

Deja Zazzarino

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

o All Initial Tranche A Revolving Commitments

 

$25,000,000 principal amount of Tranche A Revolving Commitments

 

 

 

Tranche B Revolving Commitments

 

o All Initial Tranche B Revolving Commitments

 

$                              principal amount of Tranche B Revolving
Commitments

 

 

 

Name of Institution:

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark  Walton

 

 

Title:

Authorized Signatory

 

 

 

 

 

If two signatures are required:

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving 
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

o All Initial Tranche A Revolving Commitments

 

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

o All Initial Tranche B Revolving Commitments

 

$                              principal amount of Tranche B Revolving
Commitments

 

 

 

Name of Institution:

 

 

 

 

 

Goldman Sachs Credit Partners LP,

 

as a Lender

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

 

Name:

Michelle Latzoni

 

 

Title:

Authorized Signatory

 

 

 

 

 

If two signatures are required:

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

o All Initial Tranche A Revolving Commitments

 

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

x All Initial Tranche B Revolving Commitments

 

$                              principal amount of Tranche B Revolving
Commitments

 

 

 

Name of Institution:

 

 

 

 

 

JPMorgan Chase Bank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Barry Bergman

 

 

Name:

Barry Bergman

 

 

Title:

Managing Director

 

 

 

 

 

If two signatures are required:

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving 
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

x All Initial Tranche A Revolving Commitments

 

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

o All Initial Tranche B Revolving Commitments

 

$                              principal amount of Tranche B Revolving
Commitments

 

 

 

Name of Institution:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving 
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

o All Initial Tranche A Revolving Commitments

 

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

o All Initial Tranche B Revolving Commitments

 

$                              principal amount of Tranche B Revolving
Commitments

 

 

 

Name of Institution:

 

 

 

 

 

General Electric Capital Corporation,

 

as a Lender

 

 

 

 

 

By:

/s/ Rebecca A. Ford

 

 

Name:

Rebecca A. Ford

 

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving 
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

o All Initial Tranche A Revolving Commitments

 

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

o All Initial Tranche B Revolving Commitments

 

$22,400,000.00 principal amount of Tranche B Revolving Commitments

 

 

 

Name of Institution:

 

 

 

 

 

NATIXIS,

 

as a Lender

 

 

 

 

 

By:

/s/ Harold Birk

 

 

Name:

Harold Birk

 

 

Title:

Managing Director

 

 

 

 

 

If two signatures are required:

By:

/s/ Steven Eberhardt

 

 

Name:

Steven Eberhardt

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Extension Election and Signature Page to Extension Amendment No. 1

 

The undersigned evidences its consent to the amendments reflected in Extension
Amendment No. 1, including without limitation the Subsection 2.5 Additional
Amendments set forth in Section 3, Section 4 and Section 5 thereof and if and
only if it indicates such in the table below, hereby agrees to convert the
amount of its Existing Revolving Commitments set forth below to Tranche C
Revolving Commitments in accordance with Extension Amendment No. 1 on the
Extension Effective Date:

 

Tranche of Existing
Revolving 
Commitments

 

Amount to be Converted (indicate with “X” if you would like all of the applicable
Tranche of Revolving Commitments to be converted to Tranche C Revolving
Commitments or, if less than all, fill in the principal amount(1))

Tranche A Revolving Commitments

 

x All Initial Tranche A Revolving Commitments

$                              principal amount of Tranche A Revolving
Commitments

 

 

 

Tranche B Revolving Commitments

 

x All Initial Tranche B Revolving Commitments

$                              principal amount of Tranche B Revolving
Commitments

 

 

Name of Institution:

 

 

 

 

 

Deutsche Bank AG New York Branch,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin Chichester

 

 

Name: Kevin Chichester

 

 

Title: Director

 

 

 

 

 

 

 

If two signatures are required:

By:

/s/ Robert M. Wood, Jr.

 

 

Name: Robert M. Wood, Jr.

 

 

Title: Director

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Tranche of Revolving Commitments is
greater than the amount recorded in the Administrative Agent’s Register, the
Lender shall be deemed to have converted all of its Revolving Commitments of
such Tranche into Tranche C Revolving Commitments.  If an amount is indicated
for any Tranche of which the Lender does not hold any Revolving Commitments,
such request shall be disregarded.  A Lender who executes this signature
page but does not make any election to convert any of its Revolving Commitments
shall be deemed to have consented to the Subsection 2.5 Additional Amendments
set forth in Extension Amendment No. 1 but to have declined to convert any of
its Revolving Commitments.

 

[Extension Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Schedule A

to Extension Amendment No. 1 to Revolving Credit Agreement

 

Revolving Loan Commitments and Addresses

 

Name of Lender and

 

Revolving
Commitment

Address for Notices

 

Tranche A

 

Tranche B

 

Tranche C

Bank of Tokyo-Mitsubishi UFJ Trust Company
777 South Figueroa Street
Suite 600
Los Angeles, California 90017

 

$

35,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

General Electric Capital Corporation 201 High Ridge Road
Stanford, Connecticut 06927-5100

 

$

35,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

Macquarie Bank Ltd
Level 7
1 Martin Place
Sydney Australia, 2000

 

$

13,478,787.84

 

 

 

 

 

 

 

 

 

 

 

 

Goldman Sachs Credit Partners L.P. 85 Broad Street
25th Floor
New York, New York 10004

 

$

5,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

The Royal Bank of Scotland plc 42 St. Andrews Square
Edinburgh
Scotland
United Kingdom

 

$

35,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

BNP Paribas
787 Seventh Avenue
32nd Floor
New York, New York 10019

 

 

 

$

11,000,000.00

 

 

 

 

 

 

 

 

 

 

Cooeratieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”
245 Park Avenue

 

 

 

$

28,000,000.00

 

 

 

--------------------------------------------------------------------------------


 

New York, New York 10167

 

 

 

 

 

 

 

 

 

 

 

 

 

Citibank, N.A.
1615 Brett Road, Building III New Castle, Delaware 19720

 

 

 

$

20,000,000.00

 

$

24,848,484.86

 

 

 

 

 

 

 

 

 

Morgan Stanley Senior Funding, Inc. 1585 Broadway
New York, New York 10036

 

 

 

 

 

$

45,000,000.00

 

 

 

 

 

 

 

 

Goldman Sachs Lending Partners LLC 85 Broad Street
New York, New York 10004

 

 

 

 

 

$

25,000,000.00

 

 

 

 

 

 

 

 

Deutsche Bank AG New York Branch 31 West 52nd Street
New York, New York 10019

 

 

 

 

 

$

25,000,000

 

 

 

 

 

 

 

 

Barclays Bank plc
452 Fifth Avenue
28th Floor-Tax Dept.
New York, New York 10018

 

 

 

 

 

$

28,000,000.00

 

 

 

 

 

 

 

 

Natixis
45, rue Saint-Dominique 75007 Paris
France

 

 

 

 

 

$

22,400,000.00

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A. 270 Park Avenue
New York, New York 10017

 

 

 

 

 

$

44,848,484.86

 

 

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010-3629

 

 

 

 

 

$

45,000,000.00

 

 

 

 

 

 

 

 

Total:

 

$

123,478,787.84

 

$

59,000,000.00

 

$

260,096,969.72

 

Schedule A

 

--------------------------------------------------------------------------------